  Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 1 of 22 PAGEID #: 855




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO



 TROY STACY ENTERPRISES INC.,
 individually and on behalf of all others             Judge: Matthew W. McFarland
 similarly situated,

                              Plaintiff,              Civil Action No. 1:20-cv-00312

            v.

 THE CINCINNATI INSURANCE
 COMPANY,

                              Defendant.


                  MEMORANDUM IN SUPPORT OF MOTION
           FOR APPOINTMENT OF INTERIM CO-LEAD CLASS COUNSEL
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 23(g)

       Pursuant to Federal Rule of Civil Procedure 23(g), Troy Stacy Enterprises Inc., Plaintiff in

the above-captioned action, respectfully hereby submits this memorandum in support of its request

for the appointment of Adam J. Levitt of DiCello Levitt Gutzler LLC (“DLG”), W. Mark Lanier

of The Lanier Law Firm (“LLF”), and Timothy W. Burns of Burns Bowen Bair LLP (collectively,

the “LLB Team”) as Interim Co-Lead Class Counsel.

  I.   INTRODUCTION

       Adam J. Levitt of DLG, W. Mark Lanier of LLF, and Timothy W. Burns of Burns Bowen

Bair LLP respectfully seek appointment as Interim Co-Lead Class Counsel in this lawsuit, pursuant

to Rule 23(g) of the Federal Rules of Civil Procedure. The LLB Team has the necessary insurance

coverage, class action, and trial experience to lead this litigation. The LLB team also readily

satisfies the requirements of Fed. R. Civ. P. 23(g) because they: (a) have been investigating the

claims at issue; and devoting significant resources to these investigations, since the start of the
  Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 2 of 22 PAGEID #: 856




COVID-19 pandemic; (b) have substantial experience in litigating cases involving insurance

policies and class actions; and (c) have the human and capital resources necessary to efficiently

and aggressively prosecute this litigation.

       The law firms comprising the LLB Team offer an array of close to 100 lawyers and an

equal number of staff, in offices in Chicago, Cleveland, Houston, Los Angeles, Madison, New

York, Oklahoma City, and St. Louis. The LLB Team has deep financial resources and an already-

retained lineup of the top experts and consultants in the United States, including one of the top

epidemiological statisticians in the country, one of the top forensic accounting firms, and Professor

Tom Baker, of the University of Pennsylvania, the Reporter of the American Law Institute’s

Restatement of the Law of Liability Insurance.

       For all of the foregoing reasons, as well as for all of the reasons set forth below, Plaintiffs

respectfully request that the Court enter the proposed Order, submitted contemporaneously

herewith, appointing the proposed leadership structure in the manner requested herein.

 II.   LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 23(g)(3), this Court may “designate interim counsel to act on

behalf of a putative class before determining whether to certify the action as a class action.”

“[D]esignation of interim counsel clarifies responsibility for protecting the interests of the class

during precertification activities, such as making and responding to motions, conducting any

necessary discovery, moving for class certification, and negotiating settlement.” See MANUAL FOR

COMPLEX LITIGATION § 21.11 (4th ed. 2020) (“MCL”). Plaintiffs’ attorneys may “stipulate to the

appointment of a lead interim counsel and a steering committee to act for the proposed class. Such

a stipulation leaves the court with the tasks of determining that the chosen counsel is adequate to

serve as interim class counsel and making a formal order of appointment.” Id.


                                                 2
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 3 of 22 PAGEID #: 857




        In evaluating proposed interim case leadership, the Court must consider proposed

leadership counsel’s: (1) work in identifying or investigating potential claims in the action; (2)

experience in handling complex litigation and the types of claims asserted in this action; (3)

knowledge of applicable law; and (4) available resources. Fed. R. Civ. P. 23(g)(1)(A). The Court

may also consider other matters pertinent to counsel’s ability to fairly and adequately represent the

interests of the class. Fed. R. Civ. P. 23(g)(1)(B). As discussed below, the LLB Team satisfies

each of these factors and will more than adequately represent the interests of the Class.

III.    ARGUMENT

        A. The Court Should Appoint Adam J. Levitt, W. Mark Lanier, and Timothy W.
           Burns as Interim Co-Lead Class Counsel, Pursuant to Fed. R. Civ. P. 23(g).

        A court may designate interim class counsel before deciding whether an action may be

certified as a class. Fed. R. Civ. P. 23(g)(3). When, as here, one applicant or applicant group seeks

appointment as class counsel,1 the court may appoint that applicant only if the applicant is

adequate. Fed. R. Civ. P. 23(g)(2). In making this determination, the court must consider:

        (i)     the work counsel has done in identifying or investigating potential claims
                in the action;
        (ii)    counsel’s experience in handling class actions, other complex litigation, and
                the types of claims asserted in the action;
        (iii)   counsel’s knowledge of the applicable law; and
        (iv)    the resources that counsel will commit to representing the class[.]



1
 Although there are presently three other business interruption class action cases against Defendant The
Cincinnati Insurance Company (“Cincinnati”) pending in this District, all three cases were filed after this
case and counsel in those cases have not sought appointment as interim co-lead class counsel. See Taste of
Belgium LLC v. The Cincinnati Insurance Company, 1:20-cv-00357-MWM (S.D. Ohio May 5, 2020);
Swearingen Smiles LLC, et al. v. The Cincinnati Insurance Company, et al., 1:20-cv-00517-MWM (S.D.
Ohio July 2, 2020); Reeds Jewelers of Niagra Falls, Inc. v. Cincinnati Insurance Company, No. 1:20-cv-
00649-MWM (S.D. Ohio Aug. 21, 2020). Plaintiff here has concurrently moved to consolidate these cases
because they involve common questions of law and fact and consolidation will further efficiency and
conserve judicial resources.

                                                    3
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 4 of 22 PAGEID #: 858




Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv). The court may also consider “any other matter pertinent to

counsel’s ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

23(g)(1)(B). This includes consideration of the standards set forth in the Manual for Complex

Litigation, Fourth (2004). See Walker v. Discover Fin. Servs., No. 10-CV-6994, 2011 WL

2160889, at *2 (N.D. Ill. May 26, 2011) (citing MCL § 21.11 (2004)).

        In class action litigation, courts have used different approaches for selecting among

applicants. MCL § 21.27. “By far the most common is the so-called ‘private ordering’ approach”

in which the lawyers agree who should be lead class counsel and the court approves the selection

after a review to ensure that the counsel is adequate to represent the interests of the class.2 Id. The

LLB Team presents a streamlined, three-attorney leadership structure, backed by their respective

law firms, that dispenses with the need for local or liaison counsel and sufficiently spreads

litigation risk.3 As this Court is aware, three-attorney leadership structures are not only routinely




2
  Appointment of unquestionably qualified Proposed Interim Co-Lead Class Counsel here will only benefit
the proposed Class and further efficiency by providing the Class with a unified voice and ensuring the
efficient and economical prosecution of this case. It will also ensure that there is no rivalry or competing
interests among the proposed leadership firms and/or other counsel in the future who may seek appointment.
Any opposition to consolidation and appointment of Interim Co-Lead Class Counsel by Cincinnati is a
transparent attempt to further its fragmentation strategy to keep these cases divided and disorganized.
3
  Rather than file separate actions and then join forces during their pendency, the firms comprising the LLB
Team mutually agreed at the outset of the COVID-19 Business Interruption Protection Insurance litigation
to work jointly to pursue enforcement of the coverage protections which the proposed class seeks. In other
words, their private ordering efforts began even earlier than the Manual recommends.

                                                     4
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 5 of 22 PAGEID #: 859




granted in class action cases like this one,4 but courts regularly appoint even larger leadership

slates in cases of this magnitude.5

        1. The LLB Team Has Worked Extensively to Identify and Investigate the Claims in
           This Action.

        The LLB Team has already demonstrated—and will continue to demonstrate—a

willingness and ability to commit to the prosecution of this case. The LLB Team has spent

considerable time and effort identifying and investigating potential claims in this action. If nothing

else, the comprehensive complaint filed on behalf of the Class evidences the LLB Team’s

dedication to this litigation. Specifically, the LLB Team has done the following:

        •   Filed and has been actively litigating more than twenty pending COVID-19
            Business Interruption Insurance cases—including, in many instances, the first-
            filed cases against various insurers, including this case, which was the first
            nationwide class action filed against Cincinnati;6




4
  See, e.g., In re Fairlife Milk Products Marketing and Sales Practices Litig., No. 19-cv-3924, 2020 WL
362788 (N.D. Ill.) (appointed three-firm leadership); Moehrl v. Nat’l Ass’n of Realtors, 2020 WL 5260511,
at *2 (N.D. Ill. May 30, 2020) (appointed a three-firm leadership); In re Treasury Sec. Auction Antitrust
Litig., 2017 WL 10991411, at *2 (S.D.N.Y. Aug. 23, 2017) (appointed a three firm leadership); In re
Navistar MaxxForce Engines Mktg., Sales Practices and Prods. Liab. Litig., No. 1:14-cv-10318 (N.D. Ill.,
Mar. 5, 2015) (appointed a three-firm leadership); In re Premera Blue Cross Customer Data Security
Breach Litig., 3:15-md2633, Dkt. No. 35 (D. Or. Aug. 7, 2015) (appointed a three-firm leadership); In re
5-Hour ENERGY Marketing and Sales Practices Litig., No. MDL 13-2438, 2015 WL 12734796 (C.D. Cal.
Jan. 22, 2015) (appointed three-firm leadership); In re DePuy Orthopaedics, Inc. Pinnacle Hip Implant
Prods. Liab. Litig., No. 3:11-md-02244 (N.D. Tex., Jan. 9, 2012) (appointed a three-firm leadership);
Takeda v. Turbodyne Tech., Inc., 67 F. Supp, 2d 1129, 1139 (C.D. Cal. 1999) (appointed a three-firm
leadership); Reiger v. Altris Software, Inc., No. 98CV0528J, 1998 WL 1986953, at *5 (S.D. Cal. Sept. 14,
1998) (appointed a three-firm leadership).
5
 See, e.g., In re MyFord Touch Consumer Litig., No. 13-cv-03072, 2019 WL 1411510, at *13 (N.D. Cal.
March 28, 2019) (confirming appointment of four-firm leadership); In re Air Cargo Shipping Servs.
Antitrust Litig., 240 F.R.D. 56, 58 (E.D.N.Y. 2006) (appointed a four-firm leadership).
6
  Adam J. Levitt and DLG were recently appointed Interim Co-Lead Class Counsel in a similar action,
arising out of business interruption claims from the COVID-19 pandemic, against Westchester Surplus
Lines Insurance Company in the United States District Court for the Northern District of Georgia. See The
K’s Inc. v. Westchester Surplus Lines Ins. Co., No. 1:20-cv-01724-WMR, Dkt. Nos. 56-57 (N.D. Ga. Oct.
5, 2020).

                                                   5
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 6 of 22 PAGEID #: 860




        •    Researched and analyzed filings and orders in other business interruption
            insurance cases arising out of the COVID-19 pandemic and similar factual
            scenarios7;

        •   Is representing and pursuing direct claims on behalf of some of the most
            prominent businesses in the United States, including the Houston Rockets and
            the Toyota Center arena;

        •   Its members are among a select, invited group of lawyers, judges, and
            academics working with IAALS, the Institute for the Advancement of the
            American Legal System, to formulate, craft, and propose a set of discovery and
            case management protocols for all of the COVID-19 Business Interruption
            Insurance cases;

        •   Reviewed and analyzed hundreds of different insurance policies in connection
            with hundreds of business interruption claims submitted to various insurers,
            including Cincinnati, arising from the COVID-19 pandemic; and

        •   Have retained and have been consulting with world-renowned experts relative
            to economic damages, insurance policy language, and epidemiological issues
            expected to arise during this litigation.

        This work is precisely the type of work the Advisory Committee Notes to Rule 23 state

that the Court should consider in appointing interim class counsel. The Notes also contemplate

that the appointment of interim class counsel may be necessary to conduct pre-certification

discovery prior to a determination to grant or deny class certification pursuant to Fed. R. Civ. P.

23(c)(1), inasmuch as “some discovery is often necessary for that determination.” See Fed. R. Civ.

P. 23, Advisory Committee Notes (2003). The Notes further state that: “[o]rdinarily such work is

handled by the lawyer who filed the action.” Id.




7
  Importantly, courts have denied motions to dismiss—filed by Cincinnati in other cases—that are
substantially similar to the one pending here. See, e.g., Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-
03127-SRB, --- F. Supp.3d ---, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020); Order (Dkt. 29), K.C. Hopps,
Ltd. v. The Cincinnati Ins. Co., No. 20-cv-00437-SRB (W.D. Mo. Aug. 12, 2020). Likely reflecting the
futility of filing a second motion to dismiss given the similarity of the language of the policies at issue,
Cincinnati has since filed an Answer in some of its subsequent cases. See, e.g., Posh KC, LLC, et al. v. The
Cincinnati Ins. Co., No. 20-cv-00675-SRB (W.D. Mo. Sept. 19, 2020); Jacob Rieger & Company LLC, et
al. v. The Cincinnati Insurance Company Inc., No. 4:20-cv-00681-SRB (W.D. Mo. Oct. 1, 2020).

                                                     6
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 7 of 22 PAGEID #: 861




        Here, a significant amount of discovery and related motion practice is expected to take

place before class certification. See id. (noting that interim class counsel may be necessary to

“make or respond to motions before certification”). Moreover, the class certification motion has

not yet been scheduled and discovery will be necessary before a class certification motion is filed.

Furthermore, discovery in this matter may be complicated and require negotiations and motions

prior to class certification. Coupling this effort with the LLB Team’s extraordinary trial skills,

commercial insurance litigation experience, and class action experience renders the LLB Team the

right choice to lead this case.

        2. The LLB Team’s Experience in Handling Insurance Coverage Litigation, Class
           Actions, and Other Complex Litigation is Extensive.

        The second factor the Court must consider is “counsel’s experience in handling class

actions, other complex litigation, and the types of claims asserted in the action.” Fed. R. Civ. P.

23(g)(1)(A)(ii). As set forth in greater detail below, the LLB Team has extensive experience in

class action and commercial insurance litigation throughout the United States—having recovered

billions of dollars for their clients and other class members. By virtue of this experience, the LLB

Team possesses the necessary skill, capacity, and dedication to this class action to fairly and

effectively represent the proposed class. The Team’s experience in the commercial-insurance

industry and class action litigation is unparalleled, and we were the first to bring this litigation to

the forefront of American jurisprudence. Indeed, Messrs. Levitt and Burns were invited to work

on the IAALS discovery protocols project, and Messrs. Lanier and Levitt have repeatedly been

invited to speak nationally on these ever-developing issues.8



8
 For example, W. Mark Lanier and Adam J. Levitt served as two of the four panelists in the Angeion
Group’s Zoom conference, entitled, “Class Action Landscape in a Post-COVID World.” Additionally, Mr.
Levitt was recently the featured speaker in an Everlaw Zoom conference on the topic of Emerging Claims
and Trends in COVID-19 Litigation.

                                                  7
  Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 8 of 22 PAGEID #: 862




                a. Adam J. Levitt, DiCello Levitt Gutzler LLC

        Adam J. Levitt is a founding partner of DiCello Levitt and Managing Partner of its Chicago

office, from where he heads the firm’s product liability and public client practice groups. His

experience is broad, and he has handled cases in each of the firm’s practice areas. Mr. Levitt is

one of the nation’s leading advocates for plaintiffs in class action, commercial, and public client

litigation, particularly in financial services, insurance, consumer protection, automotive defect,

agricultural, antitrust, environmental, and securities litigation.

        Mr. Levitt has close to 30 years’ experience leading nationwide commercial and class

action lawsuits and has recovered close to $20 billion in pre- and post-verdict settlements for his

clients and class members. He was recently recognized by Benchmark Litigation’s 2021 guide—

the definitive guide to the world’s leading litigation firms and lawyers—as a National Litigation

Star in securities law and a Litigation Star in the State of Illinois. He served as co-lead counsel

and recovered nearly $2 billion for plaintiffs in three of the largest biotechnology class actions in

history: In re Genetically Modified Rice Litig., Case No. 4:06-md-1811-CDP (MDL No. 1811)

(E.D. Mo.) (aggregate settlement of more than $1.1 billion); In re Imprelis Herbicide Mktg., Sales

Practices, and Prods. Liab. Litig., Case No. 11-md-2284 (E.D. Pa.) ($570 million settlement); and

In re StarLink Corn Prods Liab. Litig., Case No. 01-cv-4928 (MDL No. 1403) (N.D. Ill.) ($110

million settlement), and presently serves as co-lead counsel in In re Navistar Maxxforce Engines

Mktg., Sales Practices, and Prods. Liab. Litig., Case No. 14-cv-10318 (MDL No. 2590) (N.D. Ill.),

where Judge Gottschall recently granted final approval to a $135 million settlement for truck

owners and lessees.

        Mr. Levitt was also part of the leadership team representing consumers in the massive

Volkswagen “Clean Diesel” Emissions case. The San Francisco legal newspaper, The Recorder



                                                   8
  Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 9 of 22 PAGEID #: 863




labeled the plaintiffs’ leadership group that was appointed in that case, which settled for more than

$17 billion, a “class action dream team.” Separately, Mr. Levitt represented the State of New

Mexico with respect to the Volkswagen diesel emissions scandal, where he assisted the State in

resolving its claims for the highest per-vehicle settlement anywhere in the United States (State of

New Mexico v. Volkswagen Group of America Inc., et al., No. D-101-CV-2016-00131 (N.M. First

Judicial Dist. Ct., Santa Fe County)). Mr. Levitt currently represents the State of Michigan in its

PFAS-related water contamination litigation—one of the largest environmental pollution cases in

U.S. history (Attorney General Dana Nessel, on behalf of the People of the State of Michigan, and

the State of Michigan v. 3M Company, et al., No. 20-03366-NZ (Cir. Ct. Kent County, Mich.).

       Moreover, and specifically with respect to this litigation, in addition to being repeatedly

recognized as a thought leader on these subjects by national and international media, Mr. Levitt is

among a select, invited group of lawyers, judges, and academics working with the Institute for the

Advancement of the American Legal System, to formulate, craft, and propose a set of discovery

and case management protocols for all COVID-19 Business Interruption Insurance cases.

       Mr. Levitt is an elected member of the American Law Institute and the Economic Club of

Chicago. He is also an appointed member of the Advisory Council of the Bolch Judicial Institute

at Duke Law School and is President of Class Action Trial Lawyers. He was named one of the

500 Leading Lawyers in America by Lawdragon, “Litigator of the Week” by American Lawyer

magazine, and has been named an Illinois “Super Lawyer” for more than a decade. He received

the Burton Award, an annual award bestowed on the top 20 law review articles written by

practicing lawyers, for his article Agricultural “Market Touching”: Modernizing Trespass to

Chattels in Crop Contamination Cases, 38 U. Haw. L. Rev. 409 (2016), published in the University

of Hawaii Law Review.        Mr. Levitt has testified before the Illinois Supreme Court Rules



                                                 9
    Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 10 of 22 PAGEID #: 864




Committee on class action practice and has chaired and spoken at multiple complex commercial

litigation conferences across the United States. The breadth and depth of Mr. Levitt’s experience

and successful track record in large-scale class and other complex litigation readily merits his

appointment here.

        Assembled from some of the country’s top complex litigators, Mr. Levitt’s firm, DLG,9

has extensive class action and trial experience. One of the few firms of its kind that regularly tries

cases to verdict, DLG was recently honored as being one of only twelve nationally-recognized

plaintiffs’ firms by the Benchmark Litigation 2021 guide—the definitive guide to the world’s

leading litigation firms and lawyers. DLG’s practice also includes in-house focus group and mock

trial programs, led by DLG partner Robert F. DiCello, enabling the firm to develop cases for trial

from the outset. DLG attorneys have obtained jury verdicts across a variety of fields, including

verdicts in excess of $81 million in the past few years alone, and have successfully led—and are

currently leading—some of the largest and most complex nationwide class actions and commercial

litigations, including the nationwide data breach litigations against Equifax and Marriott,

representing hundreds of millions of individuals whose data was compromised due to inadequate

data security practices. In re Equifax Inc., Customer Data. Sec. Breach Litig., No. 17-md-2800

(N.D. Ga.) ($700 million settlement); In re Marriott International Customer Data Security Breach

Litigation, No. 8:19-md-02879-PWG (D. Md.).


9
  Among other awards and honors, DLG attorneys were recently recognized by the Benchmark Litigation
2021 guide, including Adam J. Levitt being named National Litigation Star in securities law and Litigation
Star in the State of Illinois; Messrs. Mark DiCello and Greg Gutzler being named Litigation Stars in Ohio
and New York respectively; and Amy Keller being named a Future Star for the State of Illinois. DLG
attorneys have also repeatedly been named to The National Law Journal’s “Trailblazer” lists, including
Messrs. Levitt and Mark DiCello being named to The National Law Journal’s 2018 list of Elite Boutique
Trailblazers; Messrs. Levitt and Robert F. DiCello being named to The National Law Journal’s 2020 list
of Plaintiffs’ Lawyers Trailblazers (with Mr. DiCello and Amy Keller also winning those awards in 2017
and 2018, respectively); Amy Keller was also named a National Law Journal Elite Woman of the Plaintiffs’
Bar in 2020, and the firm was named the 2020 Privacy/Data Breach Firm of the Year.

                                                   10
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 11 of 22 PAGEID #: 865




       The other DLG attorneys working with Mr. Levitt on this action also have extensive class

action experience and have worked alongside Mr. Levitt on other class action matters.

       DLG founding partner and Managing Partner of its Cleveland office, Mark A. DiCello, has

been appointed co‐lead counsel in massive multidistrict litigation involving defective pelvic mesh

devices and was appointed to a plaintiffs’ committee in a products liability litigation over metal

hip implants, which ultimately led to over $12 billion in settlements. In re Stryker LFIT V40

Femoral Head Products Liability Litigation, No. 1:17-md-02768 (D. Mass.). Mr. DiCello is

frequently asked to speak at gatherings of trial lawyers and has addressed national organizations

on topics ranging from defective medical devices, medical malpractice, environmental

catastrophes, and advanced trial skills. Specific to this action, Mr. DiCello has, from the outset,

been instrumental in working with Messrs. Lanier, Levitt, and Burns in formulating and

developing the strategies governing the forward progress of these cases.

       DLG partner Kenneth P. Abbarno’s practice spans nearly 30 years, covering a wide range

of civil litigation including, insurance litigation from a plaintiff and defense perspective, business

torts, catastrophic injury cases, transportation industry litigation, toxic torts, products liability,

professional liability, employer intentional tort, and other complex litigation. Mr. Abbarno has

tried well over 50 civil lawsuits in numerous jurisdictions and has handled cases across the United

States in both state and federal courts. In addition, Mr. Abbarno has managed nationwide litigation

for numerous entities. Mr. Abbarno consistently takes an active role in case development and

strategy from the outset through trial. In addition, Mr. Abbarno has been an invited lecturer

covering numerous areas of law including transportation litigation, trial tactics, and medical

malpractice litigation. Mr. Abbarno has been recognized by his peers and clients in various

publications for his outstanding legal capabilities and accomplishments, including being selected



                                                 11
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 12 of 22 PAGEID #: 866




as an Ohio Super Lawyer, named Inside Business Leading Lawyer, Transportation Lawyer of the

Year in Cleveland, and the Best Lawyers in America. In this litigation, Mr. Abbarno assumed an

early leadership role in client development, case strategy, as well as pleadings and motions

practice. Mr. Abbarno has also taken an active role as a liaison with defense counsel from the

outset of this litigation.

        DLG senior counsel Mark S. Hamill has assumed early responsibility in prosecuting this

litigation. Mr. Hamill brings significant experience in complex securities, antitrust, and other class

actions in which he has regularly taken a lead role in financial, accounting, and eDiscovery matters,

as well as presenting or challenging the analysis and testimony of expert economists. Mr. Hamill

was instrumental in researching and drafting the Complaint in this case.

        DLG associate Daniel R. Ferri has been involved in this litigation from the outset. Mr.

Ferri has considerable experience in complex class action litigation, and, in particular, with class

action litigation involving insurance matters. Mr. Ferri regularly takes a lead role in briefing and

arguing motions, including motions to dismiss and motions for class certification, and expects to

be significantly involved in the briefing and discovery in this action.

        DLG associate Brittany E. Hartwig has also assumed early responsibility in prosecuting

this litigation. Ms. Hartwig brings significant class action, complex commercial, and consumer

protection experience, currently working with Mr. Levitt on, among other things, Fishon, et al. v.

Peloton Interactive, Inc., Case No. 19-cv-11711 (LJL) (S.D.N.Y.), a class action involving certain

misrepresentations and material omissions regarding the “ever-growing” size of Peloton’s on-

demand fitness class library, and Weidman v. Ford Motor Company, Case No. 18-cv-12719 (E.D.

Mich.), representing plaintiffs who were harmed by their purchase of certain model year 2013-

2018 Ford F-150 trucks which contained a defective front brake master cylinder that places them



                                                 12
     Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 13 of 22 PAGEID #: 867




at risk of suddenly and unexpectedly losing braking ability. Ms. Hartwig has assumed early

responsibility in both the researching and drafting in this case. Additional information about

DiCello Levitt Gutzler can be found in its Firm Resume, a copy of which is attached as Exhibit A

hereto.

                 b. W. Mark Lanier, The Lanier Law Firm

          Since he founded The Lanier Law Firm in 1990, W. Mark Lanier has earned

international recognition as one of the top trial attorneys in the United States, with firm offices

in Houston, Oklahoma City, New York, and Los Angeles supporting his work for clients across

the country. Mr. Lanier’s courtroom experience is significant and diverse, including:

          •   In July 2018, Mr. Lanier and his trial team secured a record setting $4.69 billion verdict
              for 22 women and their families who alleged that decades of daily use of Johnson &
              Johnson’s asbestos-laden talcum powder products caused their ovarian cancer. Ingham
              v. Johnson & Johnson et al, No. 1522-CC10417 (22nd Jud. Dist. Cir. Ct. Mo.).

          •   In November 2017, Mr. Lanier helped secure a $247 million verdict against DePuy
              Orthopaedics Inc., a subsidiary of health care giant Johnson & Johnson, over Pinnacle
              metal-on-metal hip implants. The verdict was won on behalf of six New York residents
              who claim they were injured by the faulty medical devices. This verdict comes on the
              heels of two others won in March and December of 2016, both against DePuy and
              Johnson & Johnson. The March verdict was recognized by the National Law Journal
              as the Outstanding Medical Device Award for 2016, and as one of the Top 50 Verdicts
              of the Year. In the December verdict, Mr. Lanier won over $1 billion, which ranked as
              the fourth largest verdict in the nation for that year. Together, the two consecutive
              verdicts were ranked as the first and second largest products liability verdicts of 2016.
              In re DePuy Orthopaedics, Inc. Pinnacle Hip Implant Prods. Liab. Litig., No. 3:11-
              md-02244 (N.D. Tex.).

          •   Mr. Lanier scored another headline-grabbing verdict in April 2014 against Takeda
              Pharmaceutical Co. Ltd. and Eli Lilly & Co. over the diabetes drug Actos which
              exceeded over $9 billion. In re: Actos (Pioglitazone) Prods. Liab. Litig., No. 6:12-
              cv-00064 (W.D. La.). 10


10
  From the very beginning of his career, Mr. Lanier has proved again and again that he is not one to
slow down or rest on the laurels of his recent victories. Early in 1993, he made a huge impact in the
world of courtroom litigation by winning a then-record $483 million verdict for a small oil company in
a business fraud case against one of the nation's largest oil providers. Rubicon Petroleum v. Amoco
Production, et al., No. 90-S-0444-C (Tex. Dist. Ct.). His winning of a $258 million verdict in the nation’s

                                                    13
     Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 14 of 22 PAGEID #: 868




         In addition to national recognition, Mr. Lanier has earned multiple accolades from his

legal peers in Texas. In a state-wide attorney survey published in Texas Monthly magazine, he

has earned selection to the annual Texas Super Lawyers list since it debuted in 2003, including

being named one of the Top 10 Attorneys in Texas in 2007, 2009, 2010, 2012, 2013, 2014,

2015, 2016, 2017, 2018. Texas Lawyer newspaper has selected Mr. Lanier as one of the state’s

Top 5 “Go To” Personal Injury Plaintiff Attorneys three different times, in addition to naming

him the Top “Go To” Personal Injury Attorney in Texas. In 2015, he earned the Texas Bar

Foundation’s Ronald D. Secrest Outstanding Trial Lawyer Award. Texas Best Lawyers

magazine also has named him on their annual listing for more than a decade. 11

         Mr. Lanier frequently instructs other attorneys in seminars held across the nation about

his trial techniques and how to better try cases. He regularly serves as a featured lecturer at

many of the nation’s top law schools, including Harvard Law School, Stanford Law School,



first trial over the painkiller Vioxx, Ernst v. Merck, set the tone for similar cases nationally. Mr. Lanier
followed up the record Vioxx verdict with two wins totalling more than $50 million over the same drug.
Ernst v. Merck, No. H-02-3490, 2002 WL 34433652 (S.D. Tex. Oct. 29, 2002). He also obtained a
precedent-setting settlement for a national sugar association trade group and several of the largest U.S.
sugar manufacturers regarding a false promotion lawsuit against one of the world’s leading distributors
of artificial sweeteners. Western Sugar Cooperative, et al. v. Archer-Daniels-Midland Co., et al., No.
11-cv-3473 (C.D. Cal. 2015). He also was responsible for reaching a sizeable settlement for syringe
manufacturer Retractable Technologies in an antitrust case against Becton Dickinson & Company, which
served as the basis for the movie “Puncture,” starring Chris Evans. Retractable Technologies, Inc. et al. v.
Becton Dickinson and Co., No. 2:085-cv-00141 (E.D. Tex. 2011). His $118 million verdict on behalf of
21 asbestos victims is considered one of the largest asbestos liability awards in U.S. history. Johnny B.
Aaron, et al v. The Carborundum Company, No. 94-C-2110-2 (Tex. Dist. Ct.). Mr. Lanier also secured a
settlement for 130 Ingersoll Rand Plc employees in a lawsuit over unpaid bonuses related to the sale of an
Ingersoll Rand subsidiary. Walter Nye, et al. v. Ingersoll Rand, No. 08-3481 (D. N.J. 2011).
11
  Mr. Lanier received further recognition in the Verdict Search/Texas Lawyer Top 50 Verdicts of 2012.
Texas Lawyer also named him as one of the Top 25 Attorneys of the Past Quarter Century while
recognizing LLF as the 2015 Litigation Department of the Year. The same publication also recognized
him as Houston’s 2016 Lawyer of the Year for Mass Tort Litigation/Class Actions. He is Board
Certified in Personal Injury Trial Law by the Texas Board of Legal Specialization. He is licensed to
practice in all Texas state and federal courts, New York state courts and the U.S. Supreme Court. He is
further Board Certified in Complex Litigation by the National Board of Trial Advocates and is a
Founding Board Member certified in Complex Litigation.

                                                    14
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 15 of 22 PAGEID #: 869




Pepperdine University School of Law, University of Chicago Law School, and Texas Tech

University School of Law. Mr. Lanier was elected to the American Bar Association’s Fellows

of the American Bar Association and was named a Life Fellow of the same organization in

2012. In 2018, Mr. Lanier was named to the Board of Advisers for the Center on Civil Justice,

at NYU Law School.

       The other LLF attorneys working with Mr. Lanier on this action also have extensive class

action experience and have worked alongside Mr. Lanier on other class action matters.

       LLF Managing Attorney Alex J. Brown represents companies and individuals in federal

and state courts across the country at both the trial and appellate level, and in domestic and

international arbitration forums. Before he became a plaintiff’s lawyer, Mr. Brown was a partner

in the Houston office of one of the oldest and largest law firms in Texas. There, he represented

multi-national corporations in complex business disputes involving international project

development, partnerships, oil and gas ventures, corporate governance and shareholder’s rights,

real estate development, and mass tort litigation. Mr. Brown worked closely with Mark Lanier as

an integral member of his trial team, which tried two medical device cases in 2016 that resulted in

a $1 billion jury verdict and a $502 million jury verdict, as well as the Actos drug trial in 2014 that

resulted in a $9 billion jury verdict. Mr. Brown was recognized for his work on these cases with

Mr. Lanier by The Legal 500 2016 publication—the world’s largest legal referral guide. In

addition to his commercial litigation practice, Mr. Brown has represented large groups of clients

in national/multi-district product liability litigation and served on the Talc MDL trial

committee. He currently heads the trial committee of a joint venture organized to pursue

environmental litigation on behalf of the State of New Jersey. For years, Mr. Brown was selected




                                                  15
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 16 of 22 PAGEID #: 870




multiple times as a “Texas Rising Star” by Texas Monthly Magazine and as a “Texas Super

Lawyer” from 2017 to 2020 for his product-liability experience.

       LLF Managing Attorney for the New York Office, Evan M. Janush, oversees commercial

litigation for LLF’S New York office and he is the practice group leader of the firm’s employment

litigation practice.     Mr. Janush has significant experience representing clients in complex

commercial, pharmaceutical mass tort, antitrust and class-action litigation, and representing

employees in discrimination and whistleblower actions. Mr. Janush was recently named as a Super

Lawyers™ Rising Star in the New York Metro area for his work in the firm’s pharmaceutical and

product liability mass tort practice areas. Mr. Janush has participated in senior roles in numerous

multi-district litigations, and he has represented the rights of individuals who have been injured by

defective products, toxic torts, and general negligence. Mr. Janush is also a member of the firm’s

Sports and Entertainment practice area due to his significant contract drafting and litigation

experience, which includes having been involved in contract litigation concerning several major

record label disputes.

       LLF Of Counsel, Harvey Brown, is a member of the Issues and Appeals practice group.

Judge Brown joined LLF following distinguished service as a District Judge in Harris County,

Texas and as a Justice on the First Court of Appeals for the State of Texas. While on the appellate

court, Judge Brown also served on the Texas state multidistrict litigation panel. During his tenure

on the First Court of Appeals, Judge Brown was named Appellate Judge of the Year by the

Association of Civil Trial and Appellate Specialists and Mentor of the Year by the Houston Young

Lawyers Association and the Texas Young Lawyers Association. He authored more than 1,000

opinions on the court. Before his judicial service he was in private practice for more than 20 years,

handling both trials and appeals. Additional information about The Lanier Law Firm can be found



                                                 16
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 17 of 22 PAGEID #: 871




in its Firm Resume, a copy of which is attached as Exhibit B hereto.

               c. Timothy W. Burns, Burns Bowen Bair LLP

       Timothy W. Burns is the founding partner of Burns Bowen Bair LLP. He combines a

deep understanding of insurance law and the insurance industry with a broad understanding of

the civil litigation system that allows him to bring creative solutions to high-stakes problems.

       Mr. Burns led the representation for the board of directors of one of the world’s largest

banks in a front-page-headline engagement that resulted in the largest fully-funded-by-

insurance shareholder derivative settlement in history. He also served as co-lead counsel in

path-breaking consumer fraud class actions against major life insurance companies that the

federal court in New York described as changing the financial reserving practices of one of the

world’s largest life insurance companies.      Mr. Burns resolved a major automobile parts

manufacturer’s contingent business interruption claim arising from the Japanese Tsunami and

the partial shutdown of the manufacturer’s supply chain, resulting in a settlement worth tens of

millions of dollars.

       Mr. Burns has led representations that obtained $75 million in insurance coverage fo r a

major mutual fund complex in connection with its exposure to claims for market-timing and

late-trading practices, over $100 million for another mutual fund complex that faced enormous

liability for fiduciary liability claims concerning its role as a 401(k) plan administrator, and

over $100 million for yet another mutual fund complex that was sued for staggering losses

during the 2008 financial crisis.

       In addition, Mr. Burns has successfully represented a major automobile manufacturer in

obtaining over $100 million with respect to claims relating to the diesel emissions scandal. He

is credited with saving a major pipeline construction company by obtaining a major recovery



                                               17
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 18 of 22 PAGEID #: 872




from D&O insurers for company-threatening securities fraud litigation.              Mr. Burns’

representation helped bring a major auto parts manufacturer out of bankruptcy by obtaining

over $150 million in recoveries relating to securities fraud, derivative, and fiduciary liability

lawsuits.

       Before founding Burns Bowen Bair LLP, Mr. Burns was a partner at three of the largest

law firms in the country and led the insurance recovery practice groups at two of those law

firms. He has since built one of the world’s top directors’ and officers’ insurance practices

from scratch. Mr. Burns has co-authored two books on directors’ and officers’ insurance and

lectured and written widely on that topic as well as many other areas of insurance law and public

policy. For years, he taught at directors’ colleges put on by some of the foremost law and

business schools in the country, including Stanford’s Directors’ College and the University of

Chicago, Stanford, and Dartmouth Directors’ Consortium.

       Mr. Burns chaired the Insurance Coverage Litigation Committee of the American Bar

Association and is a member of the American College of Coverage Counsel. He formerly

served on the board of directors of the American Constitution Society and currently serves on

the board of directors of the Wisconsin Justice Initiative. In 2019, Mr. Burns was appointed by

Wisconsin Governor Tony Evers to serve on the National Commission on Uniform State

Laws. He is a member of the American Law Institute and is the Institutional Representative for

the American Constitution Society at the European Law Institute. Mr. Burns has also chaired

the Insurance Coverage Litigation Committee of the American Bar Association. In 2015,

Senator Tammy Baldwin forwarded Mr. Burns’ name to President Obama as one of her choices

to serve on the United States Court of Appeals for the Seventh Circuit. Additional information

about Burns Bowen Bair can be found in its Firm Resume, a copy of which is attached as Exhibit



                                               18
     Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 19 of 22 PAGEID #: 873




C hereto.

              3. The LLB Team Possesses Significant Expertise in Complex Litigation.

          Insurance bad faith and coverage disputes, central to this litigation, are specialized practice

areas in which Proposed Interim Co-Lead Counsel have significant experience. As detailed above,

the LLB Team has extensive experience and expertise in complex litigation, including substantial

subject matter knowledge and experience with respect to the issues and the law applicable to the

instant claims. The LLB Team has also conducted substantial research and analysis specific to

business interruption claims arising out of the COVID-19 pandemic, in connection with this case

and other litigation presently pending against other insurers.

              4. The LLB Team Has and Will Continue to Commit the Necessary Resources to
                 Adequately Represent this Class.

          To date, the LLB Team has invested considerable time and resources to support the

interests of the proposed class. Specifically, the LLB Team has retained highly regarded experts

in their respective fields in order to support the prosecution of this case. Of note, the LLB Team

has retained and is working closely with Professor Tom Baker, William Maul Measey Professor

of Law at the University of Pennsylvania Carey Law School. Professor Baker is a highly regarded

insurance expert, a leading insurance law and policy scholar, and the Reporter for the American

Law Institute’s Restatement of the Law, Liability Insurance.12 In addition to its collaboration with

Professor Baker, the LLB Team has engaged a world-renowned epidemiologist, an industry

leading economic consulting firm, and a former insurance industry insider who served as Chief

Executive Officer of one of the largest insurance companies in the United States. The LLB Team




12
     https://www.law.upenn.edu/cf/faculty/thbaker/

                                                     19
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 20 of 22 PAGEID #: 874




will continue to commit resources and effort to this case as they have committed to their other,

successful class actions discussed above.

IV.    CONCLUSION

       Given their extensive work investigating and formulating the case theory, structure, and

claims in this unique action, their experience in handling complex litigation and commercial

insurance cases, their knowledge of the applicable law, and the resources that they have and will

continue to commit to this action, the LLB Team readily satisfies Rule 23(g)’s interim class

counsel selection criteria and is well-situated to adequately represent the interests of the proposed

classes. The LLB Team therefore respectfully requests that the Court grant its application for

Adam J. Levitt of DiCello Levitt Gutzler LLC, W. Mark Lanier of The Lanier Law Firm, and

Timothy W. Burns of Burns Bowen Bair LLP, to serve as Interim Class Counsel.

Dated: October 15, 2020


                                                   Respectfully submitted,

                                                   /s/ Adam J. Levitt
                                                   Adam J. Levitt
                                                   Amy E. Keller
                                                   Daniel R. Ferri
                                                   Mark Hamill
                                                   Laura E. Reasons
                                                   DICELLO LEVITT GUTZLER LLC
                                                   Ten North Dearborn Street, Sixth Floor
                                                   Chicago, Illinois 60602
                                                   Telephone: 312-214-7900
                                                   alevitt@dicellolevitt.com
                                                   akeller@dicellolevitt.com
                                                   dferri@dicellolevitt.com
                                                   mhamill@dicellolevitt.com
                                                   lreasons@dicellolevitt.com

                                                   Mark Lanier*
                                                   Alex Brown*
                                                   Skip McBride*

                                                 20
Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 21 of 22 PAGEID #: 875




                                       THE LANIER LAW FIRM PC
                                       10940 West Sam Houston Parkway North
                                       Suite 100
                                       Houston, Texas 77064
                                       Telephone: 713-659-5200
                                       WML@lanierlawfirm.com
                                       alex.brown@lanierlawfirm.com
                                       skip.mcbride@lanierlawfirm.com

                                       Timothy W. Burns
                                       Jeff J. Bowen*
                                       Jesse J. Bair*
                                       Freya K. Bowen*
                                       BURNS BOWEN BAIR LLP
                                       One South Pinckney Street, Suite 930
                                       Madison, Wisconsin 53703
                                       Telephone: 608-286-2302
                                       tburns@bbblawllp.com
                                       jbowen@bbblawllp.com
                                       jbair@bbblawllp.com
                                       fbowen@bbblawllp.com

                                       Plaintiff’s Proposed Interim Class Counsel

                                       /s/ Kenneth P. Abbarno
                                       Mark A. DiCello
                                       Kenneth P. Abbarno
                                       Mark Abramowitz
                                       DICELLO LEVITT GUTZLER LLC
                                       7556 Mentor Avenue
                                       Mentor, Ohio 44060
                                       Telephone: (440) 953-8888
                                       madicello@dicellolevitt.com
                                       kabbarno@dicellolevitt.com
                                       mabramowitz@dicellolevitt.com

                                       Douglas Daniels*
                                       DANIELS & TREDENNICK
                                       6363 Woodway, Suite 700
                                       Houston, Texas 77057
                                       Telephone: (713) 917-0024
                                       douglas.daniels@dtlawyers.com

                                       Additional Counsel for Plaintiff and the
                                       Proposed Class



                                      21
 Case: 1:20-cv-00312-MWM Doc #: 31 Filed: 10/15/20 Page: 22 of 22 PAGEID #: 876




* Applications for admission pro hac vice to be filed




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was filed electronically using the Court’s

CM/ECF service, which will send notification of such filing to all counsel of record on this 15th

day October 2020.




                                             /s/ Kenneth P. Abbarno
                                             Kenneth P. Abbarno
                                             DICELLO LEVITT GUTZLER LLC




                                               22
